Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Rejection:
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-13 are directed to a method of, and computer system for, observing and evaluating if data conforms to rules, i.e. enabled/disabled, in order to perform an operation, i.e. process and store data, which amounts to a mental process or concept performed in the human mind. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observation, evaluation, and judgement of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claims 1, 12, and 13 further disclose modules and a memory. Claims 4 discloses the additional step of a sequencer. Claim 6 discloses additional step of a register and sequencer. Claim 7 discloses an additional processing unit.  These additional steps are all extraneous pre-solution activity and are very well known in the art to be common in the art concerning processing radar signals. The mental process steps being performed in claims 1-13 appear to be observations, evaluations, and judgments being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claims 1-13 are directed to a method of, and computer system for, modulating data sets by performing computational operations and analysis, such as CFAR, FFT, iFFT, etc., in order to perform an operation, which amounts to a mathematical calculation. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical operation on data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claims 1, 12, and 13 further disclose modules and a memory. Claims 4 discloses the additional step of a sequencer. Claim 6 discloses additional step of a register and sequencer. Claim 7 discloses an additional processing unit.  These additional steps are all extraneous pre-solution activity and are very well known in the art to be common in the art concerning processing radar signals. The computational steps being performed in claims 1-13 appear to be mathematical operations being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-13 are rejected under 35 USC 102(a)(1) as being anticipated by Mani et al. US 2017/0054449. 
 
     As to claim 1, Mani teaches a radar device (e.g. see fig.20), comprising: an input DMA module (see fig.10:1002), at least one processing module (any of the decode or decompress or compress modules in fig.10-11), and an output DMA module (see fig.11:1108), wherein the input DMA module is configured to access a memory and supply data from the memory to the at least one processing module (see [0074, 0095-0098, 0100-0101, 0108-0112] teaches DMA module accessing memory), wherein each of the processing modules is configured to be selectively enabled or disabled ([0074, 0104] shows enabling mechanism), wherein the at least one processing module that is enabled is configured to process at least a portion of the data supplied by the input DMA module (abstract, [0026-0034, 0045, 0049] in view of figs.4-5 and 10-11, which show the processing mechanism of the data), and wherein the output DMA module is configured to store the data that are processed by the at least one processing module that is enabled in the memory (see [0051, 0074, 0085, 0088] teaching storing data mechanism).      As to claim 2, Mani teaches the device according to claim 1, wherein at least one of the processing modules is an FFT module (see [0027-0029], which teaches the fft module).     As to claim 3, Mani teaches the device according to claim 1, wherein at least one of the processing modules is an FFT/iFFT module, which is configured to selectively operate in an FFT mode or in an iFFT mode (see [0027-0036], which teaches the FFT mechanism and operation).claim 4, Mani teaches the device according to claim 1, wherein the input DMA module, the at least one processing module and the output DMA module are configurable by a sequencer (see figs.12-13 and [0104, 0113], which teaches sequence mechanism).     As to claim 5, Mani teaches the device according to claim 3, wherein at least one of the processing modules is enabled by the sequencer (see claim rejections above for claims 1, 3, and 4).     As to claim 6, Mani teaches the device according to claim 3, wherein each of the input DMA module, the at least one processing module and the output DMA module comprise a register (see fig.4: 408) that is configurable by the sequencer (see figs.12-13 and 26).     As to claim 7, Mani teaches the device according to claim 3, wherein the sequencer is configured to obtain at least one configuration list from a processing unit or from the memory, wherein the at least one configuration list contains configuration data for configuring the input DMA module, the at least one processing module and the output DMA module (figs.4-5 and 10-11 in view of [0045, 0084-0085, 0092, 0095-0096, 0121] teach configuration mechanism for the respective modules).

     As to claim 10, Mani teaches the device according to claim 1, wherein each of the at least one processing modules are arranged in series between the input DMA module and the output DMA module (esp. c.f. figs.10-11).
claim 11, Mani teaches claim 1 wherein the processing modules teaches a FFT computation (see [0027-0031]; the claim only requires one of the various computations, of which FFT is an option).  

     As to claim 12, Mani teaches a method for processing data by a radar (e.g. see fig.20), wherein the device comprises an input DMA module (see fig.10:1002), at least one processing module (any of the decode or decompress or compress modules in fig.10-11), and an output DMA module (see fig.11:1108), accessing via the input DMA module a memory and supply data from the memory to the at least one processing module (see [0074, 0095-0098, 0100-0101, 0108-0112] teaches DMA module accessing memory), enabling or disabling each of the processing modules ([0074, 0104] shows enabling mechanism), processing at least one processing module that is enabled is configured to process at least a portion of the data supplied by the input DMA module (abstract, [0026-0034, 0045, 0049] in view of figs.4-5 and 10-11, which show the processing mechanism of the data), and storing output DMA module is configured to store the data that are processed by the at least one processing module that is enabled in the memory (see [0051, 0074, 0085, 0088] teaching storing data mechanism).
     As to claim 13, Mani teaches computer program product directly loadable into a memory of a digital processing device (e.g. see figs.10-13, 16, 20), comprising software code portions for processing data by a radar device (see fig.14, 15, 17, 18, 19, 27), wherein the radar device comprises an input DMA module (see fig.10:1002), at least one processing module (any of the decode or decompress or compress modules in fig.10-11), and an output DMA module (see fig.11:1108), accessing via the input DMA module a memory and supply data from the memory .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, are rejected under 35 USC 103(a) as being unpatentable over Mani, of record. 
     As to claim 8, Mani teaches the device according to claim 1.
Mani doesn’t expressly teach wherein the output DMA module is arranged to write data in a native format to the memory.
However, please N.B., write data in native format is routine in the processing radar art.
claim 9, Mani teaches the device according to claim 1. 
     Mani doesn’t expressly teach wherein the output DMA module is arranged to write to different regions of the memory. 
     However, please N.B., write to different regions of memory is routine in the art.
      It would be obvious to modify Mani by writing to different regions of the memory in order to streamline the performance with regard to read/modify/write operations.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/